DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hopeton Walker on 2/11/2021.

The application has been amended as follows: 
Replace all claims with the following claims.

1. (Previously Presented) An information processing apparatus, comprising: 
at least one processor configured to: 
determine whether a degree of importance of notification information falls below a first threshold or exceeds the first threshold;
determine a degree of urgency of the notification information exceeds a second threshold;
set, based on the determination that the degree of importance of the notification information falls below the first threshold and the determination that the degree of urgency of the notification information exceeds the second threshold, an output mode of a see-through display to an assimilating output mode;
set, based on the determination that the degree of importance of the notification information exceeds the first threshold, the output mode to an explicit output mode;

control, in a case where the output mode is set to the explicit output mode, the see-through display to display a notification image different from the augmented reality object, 
wherein the notification image includes at least one of a dialog image, an annotation image, a text image, or an icon image each corresponding to the notification information.

2-10. (Canceled).

11. (Previously Presented) The information processing apparatus according to claim 1, wherein the at least one processor is further configured to control a glasses-type wearable display as the see-through display.

12. (Previously Presented) The information processing apparatus according to claim 1, wherein the at least one processor is further configured to position the augmented reality object in accordance with a position of a real object seen via the see-through display.

13. (Canceled).

14. (Previously Presented) The information processing apparatus according to claim 1, wherein the at least one processor is configured to: 
determine whether the degree of importance exceeds the first threshold and the degree of urgency of the notification information falls below the second threshold; and 


15-17 (Canceled). 

18. (Previously Presented) An information processing method, comprising: 
determining whether a degree of importance of notification information falls below a first threshold or exceeds the first threshold;
determining a degree of urgency of the notification information exceeds a second threshold;
setting, based on the determination that the degree of importance of the notification information falls below the first threshold and the determination that the degree of urgency of the notification information exceeds the second threshold, an output mode of a see-through display to an assimilating output mode;
setting, based on the determination that the degree of importance of the notification information exceeds the first threshold, the output mode to an explicit output mode;
controlling, in a case where the output mode is set to the assimilating output mode, the see-through display to assimilate an augmented reality object corresponding to the notification information into a real space; and
controlling, in a case where the output mode is set to the explicit output mode, the see-through display to display a notification image different from the augmented reality object, 
wherein the notification image includes at least one of a dialog image, an annotation image, a text image, or an icon image each corresponding to the notification information.


determining whether a degree of importance of notification information falls below a first threshold or exceeds the first threshold;
determining a degree of urgency of the notification information exceeds a second threshold;
setting, based on the determination that the degree of importance of the notification information falls below the first threshold and the determination that the degree of urgency of the notification information exceeds the second threshold, an output mode of a see-through display to an assimilating output mode;
setting, based on the determination that the degree of importance of the notification information exceeds the first threshold, the output mode to an explicit output mode; 
controlling, in a case where the output mode is set to the assimilating output mode, the see-through display to assimilate an augmented reality object corresponding to the notification information into a real space; and
controlling, in a case where the output mode is set to the explicit output mode, the see-through display to display a notification image different from the augmented reality object, 
wherein the notification image includes at least one of a dialog image, an annotation image, a text image, or an icon image each corresponding to the notification information.

20. (Previously Presented) An information processing apparatus, comprising: 
at least one processor configured to:
determine an output explicitness level of notification information to a user based on a degree of importance and a degree of urgency of the notification information; 
control output of the notification information in an output mode according to the determined output explicitness level; 

convert the output mode of the notification information in accordance with the output explicitness level; 
control the output of the notification information to a transmissive display of a glasses-type wearable terminal; and
in a case where the degree of importance exceeds a first threshold and the degree of urgency exceeds a second threshold: 
control the transmissive display to hide a displayed image of a running application; and 
convert the output mode into an explicit output mode to notify the notification information by sound.

21. (Previously Presented) The information processing apparatus according to claim 1, wherein
the augmented reality object, which is assimilated in accordance with the assimilating output mode, is an object that does not indicate the notification information directly, and
the at least one processor is further configured to:
determine whether a user of the see-through display interacts with the augmented reality object; and
based on the determination that the user of the see-through display interacts with the augmented reality object, control the see-through display to display an image indicating the notification information directly instead of the augmented reality object.

22. (Previously Presented) The information processing apparatus according to claim 1, wherein

the at least one processor is further configured to arrange the augmented reality object on a second real object associated with the first real object.

23. (Currently Amended) An information processing apparatus, comprising: 
at least one processor configured to:
determine whether a degree of importance of notification information falls below a first threshold or exceeds the first threshold
determine a degree of urgency of the notification information exceeds a second threshold;
set, based on the determination that the degree of importance of the notification information falls below the first threshold
wherein the output device includes a see-through display and a microphone;
set, based on the determination that the degree of importance of the notification information exceeds the first threshold and the determination that the degree of urgency of the notification information exceeds the second threshold to notify the notification information by sound;
control, in a case where the output mode is set to the assimilating output mode, the see-through display to assimilate an augmented reality object corresponding to the notification information into a real space; and
control, in a case where the output mode is set to the explicit output mode, the microphone to notify the notification information by the sound.

24. (Canceled) 

25. (Currently Amended) The information processing apparatus according to claim 23[[24]], wherein the at least one processor is further configured to control the see-through display to hide the augmented reality object, based on the determination that the degree of importance exceeds the first threshold and the determination that the degree of urgency exceeds the second threshold.


Allowable Subject Matter
Claims 1, 11, 12, 14, 15, 18-23 and 25 are allowed. 
As to claims 1, 18 and 19, reference Ishikawa have been made of record as teaching an information processing apparatus, comprising: at least one processor configured to: determine whether a degree of importance of notification information-4s high relatively or low relatively; set, based on the determination that the degree of importance of the notification information is low relatively, an output mode of a see-through display to an assimilating output mode; set, based on the determination that the degree of importance of the notification is high relatively, the output mode to an explicit output mode; control, in a case where the output mode is set to the assimilating output mode, the see-through display to assimilate an augmented reality object corresponding to the notification information into a real space; and control, in a case where the output mode is set to the explicit output mode, the see-through display to display a notification image different from the augmented reality object, wherein the notification image includes at least one of a dialog image, an annotation image, a text image, or an icon image each corresponding to the notification information.
However, none of the prior art teaches or suggests determine whether a degree of importance of notification information falls below a first threshold or exceeds the first threshold; determine a degree of urgency of the notification information exceeds a second threshold; set, based on the determination that the degree of importance of the notification information falls below the first threshold and the determination that the degree of urgency of the notification information exceeds the second threshold, an  exceeds the first threshold, the output mode to an explicit output mode; control, in a case where the output mode is set to the assimilating output mode, the see-through display to assimilate an augmented reality object corresponding to the notification information into a real space, as presently claimed.

As to claim 20, reference Ishikawa have been made of record as teaching setting the output mode based on the determined level of importance. However, none of the prior art teaches or suggests in a case where the degree of importance exceeds a first threshold and the degree of urgency exceeds a second threshold: control the transmissive display to hide a displayed image of a running application; and convert the output mode into an explicit output mode to notify the notification information by sound, as presently claimed.

As to claim 23, references Ishikawa have been made of record as teaching an information processing apparatus, comprising: at least one processor configured to: determine whether a degree of importance of notification information is high relatively or low relatively; set, based on the determination that the degree of importance of the notification information is low relatively, an output mode of an output device to an assimilating output mode, wherein the output device includes a see-through display and a microphone; set, based on the determination that the degree of importance of the notification information is high relatively, the output mode to an explicit output mode; control, in a case where the output mode is set to the assimilating output mode, the see-through display to assimilate an augmented reality object corresponding to the notification information into a real space; and control, in a case where the output mode is set to the explicit output mode, the microphone to notify the notification information by sound.
However, none of the prior art teaches or suggests determine whether a degree of importance of notification information falls below a first threshold or exceeds the first threshold; determine a degree of urgency of the notification information exceeds a second threshold; set, based on the determination that the degree of importance of the notification information falls below the first threshold, an output mode of an output device to an assimilating output mode, set, based on the determination that the degree of importance of the notification information exceeds the first threshold and the determination that the degree of urgency of the notification information exceeds the second threshold, the output mode to an explicit output mode to notify the notification information by sound, as presently claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079.  The examiner can normally be reached on M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/DAVID H CHU/Primary Examiner, Art Unit 2616